             Case 5:19-cr-00382-EJD Document 130 Filed 07/21/21 Page 1 of 5



 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     DEJAN M. GANTAR
 3   Assistant Federal Public Defender
     8th Floor - Suite 820
 4
     55 South Market Street
 5   San Jose, CA 95113
     Telephone: (408) 291-7753
 6   Facsimile: (408) 291-7399
     Email:        Dejan_Gantar@fd.org
 7

 8   Counsel for Defendant ROCHA
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                           SAN JOSE DIVISION
13

14       UNITED STATES OF AMERICA,                          Case No.: 19-CR-382 EJD
15                    Plaintiff,                            STIPULATION TO MODIFY
                                                            PROTECTIVE ORDER; ORDER
16            v.
17       JUAN ROCHA a.k.a. PABLO NUNEZ,
18                    Defendant.
19

20          Defendant Juan Rocha a.k.a. Pablo Nunez, represented by AFPD Dejan M. Gantar, and the

21 government, represented by AUSA Mohit Gourisaria, hereby stipulate and agree that the Protective

22 Order issued on November 18, 2019 (see Dkt. 8), be modified.

23          The parties agree the following paragraph from the Protective Order be stricken:

24 ///

25 ///

26 ///

27 ///

28 ///
                   IT IS FURTHER ORDERED that defense counsel shall return
     STIPULATION AND ORDER TO MODIFY PROTECTIVE ORDER
     ROCHA, 19-CR-382 EJD
                                                        1
             Case 5:19-cr-00382-EJD Document 130 Filed 07/21/21 Page 2 of 5



 1                  materials subject to this Protective Order (including any copies) to
                    the United States within 14 days after whichever event occurs last
 2                  in time: dismissal of all charges against the defendant; defendant’s
 3                  acquittal; defendant’s sentencing; or the conclusion of any direct
                    appeal. After the United States receives documents and materials
 4                  subject to this Order, it shall maintain those documents and
                    materials until the period for filing a motion under 28 U.S.C. §
 5                  2255 has expired. After the statutory period for filing a motion
                    under 28 U.S.C. § 2255 has expired, the United States is free to
 6
                    destroy documents and materials subject to this Order. If defendant
 7                  is represented by counsel and files a motion pursuant to 28 U.S.C.
                    § 2255, the United States will provide counsel with the documents
 8                  and materials subject to this Protective Order under the terms of
                    this Order. Defendant’s attorney in any motion under 28 U.S.C. §
 9                  2255 shall return the documents and materials subject to this
                    Protective Order within 14 days after the district court’s ruling on
10
                    the motion or 14 days after the conclusion of any direct appeal of
11                  the district court’s order denying the motion, whichever is later.

12 See Dkt. 8 at 3:8-20.

13         The parties further agree and stipulate that the Protective Order be further modified to include

14 the following:
                    IT IS FURTHER ORDERED that after any judgment or
15                  disposition has become final and there are no pending proceedings,
                    challenges, appeals, or habeas motions in the case, defense counsel
16                  shall notify the government so that the government can request
                    materials subject to this Protective Order (including any copies) be
17
                    returned to the United States. To the extent that the defense team
18                  intends to maintain possession of the Protected Information, it
                    must so do under conditions specified in the Protective Order. If
19                  the defense team cannot ensure that the material will be kept under
                    the conditions specified in this Order, then it will destroy the
20                  material. After the United States receives documents and materials
                    subject to this Order, it shall maintain those documents and
21
                    materials until the period for filing a motion under 28 U.S.C. §
22                  2255 has expired. After the statutory period for filing a motion
                    under 28 U.S.C. § 2255 has expired, the United States is free to
23                  destroy documents and materials subject to this Order. If
                    defendant is represented by counsel and files a motion pursuant to
24                  28 U.S.C. § 2255, the United States will provide counsel with the
25                  documents and materials subject to this Protective Order under the
                    terms of this Order.
26

27

28
           IT IS SO STIPULATED.
     STIPULATION AND ORDER TO MODIFY PROTECTIVE ORDER
     ROCHA, 19-CR-382 EJD
                                                         2
              Case 5:19-cr-00382-EJD Document 130 Filed 07/21/21 Page 3 of 5



 1
     Dated:      July 20, 2021
 2
                                                            GEOFFREY A. HANSEN
 3                                                          Acting Federal Public Defender
                                                            Northern District of California
 4

 5                                                                    /S/
                                                            DEJAN M. GANTAR
 6                                                          Assistant Federal Public Defender

 7
     Dated:      July 20, 2021
 8                                                          STEPHANIE M. HINDS
                                                            Acting United States Attorney
 9                                                          Northern District of California
10
                                                                      /S/
11                                                          MOHIT GOURISARIA
                                                            Assistant United States Attorney
12

13

14
     ///
15
     ///
16
     ///
17
     ///
18

19   ///

20   ///

21   ///

22   ///
23   ///
24   ///
25
     ///
26
     ///
27
     ///
28

     STIPULATION AND ORDER TO MODIFY PROTECTIVE ORDER
     ROCHA, 19-CR-382 EJD
                                                        3
             Case 5:19-cr-00382-EJD Document 130 Filed 07/21/21 Page 4 of 5



 1                                         ORDER
 2         Pursuant to the parties’ stipulation, and for good cause shown, the Court HEREBY ORDERS
 3 that the Protective Order, Dkt. 8, issued on November 18, 2019, is modified as follows:

 4         The following paragraph from the Protective Order is stricken:
 5
                   IT IS FURTHER ORDERED that defense counsel shall return
 6
                   materials subject to this Protective Order (including any copies) to
 7                 the United States within 14 days after whichever event occurs last
                   in time: dismissal of all charges against the defendant; defendant’s
 8                 acquittal; defendant’s sentencing; or the conclusion of any direct
                   appeal. After the United States receives documents and materials
 9                 subject to this Order, it shall maintain those documents and
                   materials until the period for filing a motion under 28 U.S.C. §
10
                   2255 has expired. After the statutory period for filing a motion
11                 under 28 U.S.C. § 2255 has expired, the United States is free to
                   destroy documents and materials subject to this Order. If defendant
12                 is represented by counsel and files a motion pursuant to 28 U.S.C.
                   § 2255, the United States will provide counsel with the documents
13                 and materials subject to this Protective Order under the terms of
                   this Order. Defendant’s attorney in any motion under 28 U.S.C. §
14
                   2255 shall return the documents and materials subject to this
15                 Protective Order within 14 days after the district court’s ruling on
                   the motion or 14 days after the conclusion of any direct appeal of
16                 the district court’s order denying the motion, whichever is later.
17 See Dkt. 8 at 3:8-20.

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     ORDER TO MODIFY PROTECTIVE ORDER
     ROCHA, CR 19-382 EJD
                                                        1
             Case 5:19-cr-00382-EJD Document 130 Filed 07/21/21 Page 5 of 5



 1         The Protective Order is further modified as follows:
                  IT IS FURTHER ORDERED that after any judgment or
 2
                  disposition has become final and there are no pending proceedings,
 3                challenges, appeals, or habeas motions in the case, defense counsel
                  shall notify the government so that the government can request
 4                materials subject to this Protective Order (including any copies) be
                  returned to the United States. To the extent that the defense team
 5                intends to maintain possession of the Protected Information, it
                  must so do under conditions specified in the Protective Order. If
 6
                  the defense team cannot ensure that the material will be kept under
 7                the conditions specified in this Order, then it will destroy the
                  material. After the United States receives documents and materials
 8                subject to this Order, it shall maintain those documents and
                  materials until the period for filing a motion under 28 U.S.C. §
 9                2255 has expired. After the statutory period for filing a motion
                  under 28 U.S.C. § 2255 has expired, the United States is free to
10
                  destroy documents and materials subject to this Order. If
11                defendant is represented by counsel and files a motion pursuant to
                  28 U.S.C. § 2255, the United States will provide counsel with the
12                documents and materials subject to this Protective Order under the
                  terms of this Order.
13

14           IT IS SO ORDERED.
15

16      Dated:      __July 21, 2021____
                                                           HON. EDWARD J. DAVILA
17                                                         United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     ORDER TO MODIFY PROTECTIVE ORDER
     ROCHA, CR 19-382 EJD
                                                       2
